DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2, 15, 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301). 
	Regarding claim 2, Sutherland teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, are configured to cause the processor to perform operations comprising: 
communicatively connecting an electronic device to the selected remote presence device (see col. 24, line 27-col. 25, line 3. The robot receives communication from a remote station. Thus the operator at the remote station and the robot are in connected via a network.); displaying a live video feed from a camera of the remote presence device in a video panel on an electronic display of the electronic device; and updating the live video feed as the remote presence device moves to the selected patient (see fig. 10, col. 39, line 2-col. 41, line 8. The display user interface receives live video images that are captured by the camera of the robot. The video feed of the robot is transmitted to the operator at the remote station. The updating of the live feed is provided while the robot is in motion.).
Sutherland does not teach retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list; automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient and reduction of travel to the selected patient through one or more areas indicated as undesirable areas.
Cannon teaches retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list (see fig. 3-5, 26, ¶ 0054-0055, 0059, 0076-0077, 0079-0082, 0141-0144. A user can retrieve a list of patients in which can be displayed. The user can select a patient as well as a device search in regards to a device search for the patient. The device with populate in a display the search for devices and there connectivity status. A user can select devices to connect to.). 

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland to incorporate patient listing. The modification provides the user with accessibility to list of patients and devices and their status on a display. The modification would provide the remote user with a list patients and robots that are connected to execute a task. 
	Sutherland and Cannon do not teach automatically selecting a remote presence device from a plurality of remote presence devices in proximity to the selected patient.
	Martin teaches automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient (see ¶ 0033. Martin in an analogous art discloses having devices in proximity to each other. A user in proximity to a primary device is able to automatically connect based on proximity to a selected device. The selection can be automatic based on automatic determination of proximity of a primary device. Thus it would be obvious that a device selection in which proximity to a main device can be selected and connected. Therefore the feature of selecting devices close in proximity to another device can be connected.).  
	The combination of Martin to Sutherland and Cannon would provide the device selection in order to automatically connect based on proximity to a main device. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland and Cannon to incorporate automatic selecting a device in proximity to a selected main device. The modification would provide the function of connecting a remote device to a user (patient) device based on proximity between the two devices. Thus the patient would have some type of device or sensor in order for the remote device to determine proximity to a patient that has been selected.  
	Sutherland, Cannon and Martin do not teach reduction of travel to the selected patient through one or more areas indicated as undesirable areas. 
 (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.).
The combination of Rakshit to Martin, Sutherland and Cannon would provide the device with an optimum path (shortest route) base on signal change in the area. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the robotic device based on changes in the signal which would provide the robotic device with the shortest route.   


Regarding claim 15, Sutherland teaches a telepresence system comprising: a portable electronic device configured to:
communicatively connect to the automatically selected remote presence device (see col. 24, line 27-col. 25, line 3. The robot receives communication from a remote station. Thus the operator at the remote station and the robot are in connected via a network.); display a live video feed from a camera of the remote presence device in a video panel on an electronic display of the electronic device; and update the live video feed as the remote presence device moves to the selected patient (see fig. 10, col. 39, line 2-col. 41, line 8. The display user interface receives live video images that are captured by the camera of the robot. The video feed of the robot is transmitted to the operator at the remote station. The updating of the live feed is provided while the robot is in motion.).
Sutherland does not teach a plurality of remote telepresence devices; retrieve a list of patients; selectively displaying the list of patients; receive a user selection of a patient from the patient list; automatically select a remote presence device from the plurality of remote presence devices based on proximity to the selected patient and reduction of travel to the selected patient through one or more areas indicated as undesirable areas.
Cannon teaches retrieve a list of patients; selectively displaying the list of patients; receive a user selection of a patient from the patient list (see fig. 3-5, 26, ¶ 0054-0055, 0059, 0076-0077, 0079-0082, 0141-0144. A user can retrieve a list of patients in which can be displayed. The user can select a patient as well as a device search in regards to a device search for the patient. The device with populate in a display the search for devices and there connectivity status. A user can select devices to connect to.). 
	The combination of Cannon to Sutherland would teach the feature of displaying patients list.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland to incorporate patient listing. The modification provides the user with accessibility to list of patients and devices and their status on a display. The modification would provide the remote user with a list patients and robots that are connected to execute a task. 
	Sutherland and Cannon do not teach automatically selecting a remote presence device from a plurality of remote presence devices in proximity to the selected patient.
	Martin teaches a plurality of remote telepresence devices; automatically select a remote presence device from the plurality of remote presence devices based on proximity to the selected patient (see ¶ 0033. Martin in an analogous art discloses having devices in proximity to each other. A user in proximity to a primary device is able to automatically connect based on proximity to a selected device. The selection can be automatic based on automatic determination of proximity of a primary device. Thus it would be obvious that a device selection in which proximity to a main device can be selected and connected. Therefore the feature of selecting devices close in proximity to another device can be connected.).  
	The combination of Martin to Sutherland and Cannon would provide the device selection in order to automatically connect based on proximity to a main device. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland and Cannon to incorporate automatic selecting a device in proximity to a selected main device. The modification would provide the function of connecting a remote device to a user (patient) device based on proximity between the two devices. Thus the patient would have some type of device or sensor in order for the remote device to determine proximity to a patient that has been selected.  
	Sutherland, Cannon and Martin do not teach reduction of travel to the selected patient through one or more areas indicated as undesirable areas. 
	Rakshit teaches reduction of travel to the selected patient through one or more areas indicated as undesirable areas (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.).
The combination of Rakshit to Martin, Sutherland and Cannon would provide the device with an optimum path (shortest route) base on signal change in the area. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the 


Regarding claim 21, Sutherland teaches a telepresence method comprising:
communicatively connecting an electronic device to the selected remote presence device (see col. 24, line 27-col. 25, line 3. The robot receives communication from a remote station. Thus the operator at the remote station and the robot are in connected via a network.); displaying a live video feed from a camera of the remote presence device in a video panel on an electronic display of the electronic device; and updating the live video feed as the remote presence device moves to the selected patient (see fig. 10, col. 39, line 2-col. 41, line 8. The display user interface receives live video images that are captured by the camera of the robot. The video feed of the robot is transmitted to the operator at the remote station. The updating of the live feed is provided while the robot is in motion.).
Sutherland does not teach retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list; automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient and reduction of travel to the selected patient through one or more areas indicated as undesirable areas.
Cannon teaches retrieving a list of patients; selectively displaying the list of patients; receiving a selection of a patient from the patient list (see fig. 3-5, 26, ¶ 0054-0055, 0059, 0076-0077, 0079-0082, 0141-0144. A user can retrieve a list of patients in which can be displayed. The user can select a patient as well as a device search in regards to a device search for the patient. The device with populate in a display the search for devices and there connectivity status. A user can select devices to connect to.). 
	The combination of Cannon to Sutherland would teach the feature of displaying patients list.

	Sutherland and Cannon do not teach automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient.
	Martin teaches automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient (see ¶ 0033. Martin in an analogous art discloses having devices in proximity to each other. A user in proximity to a primary device is able to automatically connect based on proximity to a selected device. The selection can be automatic based on automatic determination of proximity of a primary device. Thus it would be obvious that a device selection in which proximity to a main device can be selected and connected. Therefore the feature of selecting devices close in proximity to another device can be connected.).  
	The combination of Martin to Sutherland and Cannon would provide the device selection in order to automatically connect based on proximity to a main device. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland and Cannon to incorporate automatic selecting a device in proximity to a selected main device. The modification would provide the function of connecting a remote device to a user (patient) device based on proximity between the two devices. Thus the patient would have some type of device or sensor in order for the remote device to determine proximity to a patient that has been selected.  
	Sutherland, Cannon and Martin do not teach reduction of travel to the selected patient through one or more areas indicated as undesirable areas. 
	Rakshit teaches reduction of travel to the selected patient through one or more areas indicated as undesirable areas (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.).
The combination of Rakshit to Martin, Sutherland and Cannon would provide the device with an optimum path (shortest route) base on signal change in the area. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the robotic device based on changes in the signal which would provide the robotic device with the shortest route.   


3.	Claims 3, 8, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301). 
	Regarding claim 3, Sutherland, Cannon and Martin does not teach the non-transitory computer-readable storage medium of claim 2, wherein the one or more undesirable areas for reduced travel comprise an area with poor wireless connectivity.  
Rakshit teaches wherein the one or more undesirable areas for reduced travel comprise an area with poor wireless connectivity (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the robotic device based on changes in the signal which would provide the robotic device with the shortest route.   

Regarding claim 8, Sutherland, Cannon and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient comprises automatically selecting the remote presence device of the plurality of remote presence devices that is closest to at least one of a bed, room, or floor number of the selected patient.  
Martin teaches wherein automatically selecting a remote presence device from a plurality of remote presence devices based on proximity to the selected patient comprises automatically selecting the remote presence device of the plurality of remote presence devices that is closest to at least one of a bed, room, or floor number of the selected patient (see ¶ 0033. Martin in an analogous art discloses having devices in proximity to each other. A user in proximity to a primary device is able to automatically connect based on proximity to a selected device. The selection can be automatic based on automatic determination of proximity of a primary device. Thus it would be obvious that a device selection in which proximity to a main device can be selected and connected. Therefore the feature of selecting devices close in proximity to another device can be connected.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Rakshit to incorporate automatic selecting a device in proximity to a selected main device. The modification would provide the function of connecting a remote device to a user (patient) device based on proximity between the two devices. Thus the 


Regarding claim 16, Sutherland, Cannon and Martin does not teach the telepresence system of claim 15, wherein the one or more undesirable areas for reduced travel comprise an area with poor wireless connectivity.  
Rakshit teaches wherein the one or more undesirable areas for reduced travel comprise an area with poor wireless connectivity (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the robotic device based on changes in the signal which would provide the robotic device with the shortest route.   






s 4, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301) in further view of Schnittman (US 2012/0173070).
Regarding claim 4, Sutherland, Cannon and Martin do not teach the non-transitory computer-readable storage medium of claim 2, wherein the one or more undesirable areas for reduced travel comprise a confined area.  
Rakshit teaches wherein the one or more undesirable areas for reduced travel comprise an area with poor wireless connectivity (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the robotic device based on changes in the signal which would provide the robotic device with the shortest route.   
Rakshit does not disclose confined area.
Schnittman teaches confined area (see fig .15, ¶ 0135. The robot being confined to an area which is detected in order to navigate to an area in order to move away from.).
The combination of Schnittman and Rakshit will provide the navigation as to reduce travel comprising a confined area.


Regarding claim 17, Sutherland, Cannon and Martin do not teach the telepresence system of claim 15, wherein the one or more undesirable areas for reduced travel comprise a confined area.  
Rakshit teaches wherein the one or more undesirable areas for reduced travel comprise an area with poor wireless connectivity (see Abstract, fig.4, ¶ 0012-0013, 0018-0019. Rakshit in an analogous are discloses a system that is able to determine signal change (no signal) and provide the automatic electronic device (cleaning robot) with the shortest route (optimum path) for travel based on signal outages. Thus the system provides a travel path and redirects or changes routes based on undesirable areas (signal weakness) and provides a shortest path to the based on undesirable areas.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on signal changes (undesirable) in the area. The modification would reroute the robotic device based on changes in the signal which would provide the robotic device with the shortest route.   
Rakshit does not disclose confined area.
Schnittman teaches confined area (see fig .15, ¶ 0135. The robot being confined to an area which is detected in order to navigate to an area in order to move away from.).
The combination of Schnittman and Rakshit will provide the navigation as to reduce travel comprising a confined area.
.


5.	Claims 5, 6, 7, 18, 19, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301) in further view of Ravenscroft (US 2012/0158280).
	Regarding claim 5, Sutherland, Cannon, Martin and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein the one or more undesirable areas for reduced travel comprise a high-traffic area. 
	Ravenscroft teaches wherein the one or more undesirable areas for reduced travel comprise a high-traffic area (see ¶ 0111-0123. The system has a rerouting algorithm that changes the unmanned vehicle trajectory. The system reroutes in determining that obstacles are in its path. The obstructions or obstacles are non-limiting to this implementation, therefore this could be programmed for changing travel (reducing travel) to an area.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on obstacles (undesirable) in the area. The modification would reroute the robotic device based on changes in an area which would provide the robotic device with the shortest route in an obstacle area.


	Ravenscroft teaches wherein the one or more undesirable areas for reduced travel comprise a sensitive or secure area (see ¶ 0111-0123. The system has a rerouting algorithm that changes the unmanned vehicle trajectory. The system reroutes in determining that obstacles are in its path. The obstructions or obstacles are non-limiting to this implementation, therefore this could be programmed for changing travel (reducing travel) to an area.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on obstacles (undesirable) in the area. The modification would reroute the robotic device based on changes in an area which would provide the robotic device with the shortest route in an obstacle area.

Regarding claim 7, Sutherland, Cannon, Martin and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein the one or more undesirable areas for reduced travel comprise a dangerous area. 
	Ravenscroft teaches wherein the one or more undesirable areas for reduced travel comprise a dangerous area (see ¶ 0111-0123. The system has a rerouting algorithm that changes the unmanned vehicle trajectory. The system reroutes in determining that obstacles are in its path. The obstructions or obstacles are non-limiting to this implementation, therefore this could be programmed for changing travel (reducing travel) to an area.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on obstacles (undesirable) in the area. The modification would reroute the 


Regarding claim 18, Sutherland, Cannon, Martin and Rakshit do not teach the telepresence system of claim 15, wherein the one or more undesirable areas for reduced travel comprise a high-traffic area. 
	Ravenscroft teaches wherein the one or more undesirable areas for reduced travel comprise a high-traffic area (see ¶ 0111-0123. The system has a rerouting algorithm that changes the unmanned vehicle trajectory. The system reroutes in determining that obstacles are in its path. The obstructions or obstacles are non-limiting to this implementation, therefore this could be programmed for changing travel (reducing travel) to an area.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on obstacles (undesirable) in the area. The modification would reroute the robotic device based on changes in an area which would provide the robotic device with the shortest route in an obstacle area.


Regarding claim 19, Sutherland, Cannon, Martin and Rakshit do not teach the telepresence system of claim 15, wherein the one or more undesirable areas for reduced travel comprise a sensitive or secure area. 
	Ravenscroft teaches wherein the one or more undesirable areas for reduced travel comprise a sensitive or secure area (see ¶ 0111-0123. The system has a rerouting algorithm that changes the unmanned vehicle trajectory. The system reroutes in determining that obstacles are in its path. The obstructions or obstacles are non-limiting to this implementation, therefore this could be programmed for changing travel (reducing travel) to an area.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on obstacles (undesirable) in the area. The modification would reroute the robotic device based on changes in an area which would provide the robotic device with the shortest route in an obstacle area.

Regarding claim 20, Sutherland, Cannon, Martin and Rakshit do not teach the telepresence system of claim 15, wherein the one or more undesirable areas for reduced travel comprise a dangerous area. 
	Ravenscroft teaches wherein the one or more undesirable areas for reduced travel comprise a dangerous area (see ¶ 0111-0123. The system has a rerouting algorithm that changes the unmanned vehicle trajectory. The system reroutes in determining that obstacles are in its path. The obstructions or obstacles are non-limiting to this implementation, therefore this could be programmed for changing travel (reducing travel) to an area.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made tom modify Sutherland, Cannon and Martin to incorporate providing the robotic device with an optimum path based on obstacles (undesirable) in the area. The modification would reroute the robotic device based on changes in an area which would provide the robotic device with the shortest route in an obstacle area.



9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301) in further view of Ying et al. (US 2003/0179223).
	Regarding claim 9, Sutherland, Cannon, Martin and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein the patient list includes a name of a person.
	Ying teaches wherein the patient list includes a name of a person (see fig. 6, ¶ 0043). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland, Cannon, Martin and Rakshit to incorporate a list of person names to be presented to the user. The modification would provide a remote user with being able to select a person by name on the display. 

7.	Claim 10 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301) further in view of Fouillade et al. (US 2012/0215380).
	Regarding claim 10, Sutherland, Cannon, Martin and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein the patient list includes at least one of a room name or a room number.
	Fouillade teaches wherein the patient list includes at least one of a room name or a room number (see ¶ 0064. Wherein the tagged location from a list can be names of rooms in the map.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland, Cannon, Martin and Rakshit to incorporate a room name from a list which can be selected by a user. The modification would provide the remote user with a list which can .  



8.	Claim 11 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301).
	Regarding claim 11, Sutherland teaches the non-transitory computer-readable storage medium of claim 2, wherein the patient list includes a name of a healthcare provider that is scheduled for a period of time to be associated with the selected patient (see col. 23, lines 8-13, col. 24, line 27- col. 25, line 15. The user can book a virtual visit with a selected patient. The virtual robots are reserved for the user for a period of time. Therefore when the booking time has ended the robot will return to a central point and the next user in line will have access.).



9.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301) in further view of Allard (US 2003/0216834).
Regarding claim 12, Sutherland, Cannon, Martin and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein the operations further comprise: Page 3 of 7selectively displaying a toolbar comprising at least one selectable setting function associated with at least one of the electronic device and the remote presence device 
fig. 3, ¶ 0044. An interface in which the user can access functionality (robot device) for controlling and movement. The interface could be designed to meet the needs of the user (i.e. toolbar functionality in which all selectable functions that are needed would be provided on the display for user discretion.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland, Cannon, Martin and Rakshit to incorporate a toolbar for selecting a function for the robotic device and displayed to the user for selectability. The modification would provide the remote user with selection via a displaying toolbar for the user.   

 
10.	Claims 13, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutherland (WO 2012/061932) in view of view of Cannon et al. (US 2010/0287006) in further view of Martin et al. (US 2013/0198321) in further view of Rakshit (US 2013/0304301) in further view of Fouillade et al. (US 2012/0215380).
Regarding claim 13, Sutherland, Cannon, Martin and Rakshit do not teach the non-transitory computer-readable storage medium of claim 2, wherein the operations further comprise: selectively displaying a plurality of destination locations within a healthcare facility; receiving a selection of one of the plurality of destination locations within the healthcare facility as a navigation input; and transmitting navigation instructions associated with the selected destination location to the remote presence device.	Fouillade further teaches selectively displaying a plurality of destination locations within a healthcare facility; receiving a selection of one of the plurality of destination locations within the healthcare facility as a navigation input; and transmitting navigation instructions associated with the  (fig. 6, ¶ 0009-0011, 0064. A map would be displayed to a user in which the user can select a location area in which the user would like the robot to move. Once selected the command instructions are transmitted to the robot device and the command would cause the robot to autonomously travel to that location as selected by the user. Sutherland discloses a robot device in a hospital therefore, Fouillade's device could be used to navigate the hospital facility in a user could select a room in which the user would like the robot to travel too.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland, Cannon, Martin and Rakshit to incorporate displaying a locations in which the user could select in order for the robot device could travel to.  Fouillade's invention disclose navigation commands in which allow a user to select and the robot device would travel to that location as selected by the user (i.e. autonomously). Therefore being obvious that a hospital facility (disclosed by Sutherland) would be have robots with user interfacing that allows a user to program a robot device to travel to location selected by the user in an autonomous way. 


Regarding claim 14, Sutherland, Cannon, Martin and Rakshit does not disclose the non-transitory computer-readable storage medium of claim 2, wherein the operations further comprise: selectively displaying a map of a healthcare facility associated with the remote presence device; and receiving navigation input from a user with respect to the map.
Fouillade teaches wherein the operations further comprise: selectively displaying a map of a healthcare facility associated with the remote presence device; and receiving navigation input from a user with respect to the map (fig. 6, ¶ 0009-0011, 0064. A map would be displayed to a user in which the user can select a location area in which the user would like the robot to move. Once selected the command instructions are transmitted to the robot device and the command would cause the robot to autonomously travel to that location as selected by the user. Sutherland discloses a robot device in a hospital therefore, Fouillade's device could be used to navigate the hospital facility in a user could select a room in which the user would like the robot to travel too.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sutherland, Cannon, Martin and Rakshit to incorporate displaying a locations in which the user could select in order for the robot device could travel to. Fouillade's invention disclose navigation commands in which allow a user to select and the robot device would travel to that location as selected by the user (i.e. autonomously). Therefore being obvious that a hospital facility (disclosed by Wang) would be have robots with user interfacing that allows a user to program a robot device to travel to location selected by the user in an autonomous way. 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651